Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 15 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by August et al (US Patent 4,208,238).
With regards to claim 1, August teaches a system for placing a composite ply (Abstract) comprising:
A transfer end effector that is movable relative to a carrier transfer device, configured to convey a ply carrier that supports the composite ply (Figure 3 item 28)
A placement end effector (Figure 3 item 16) that is movable relative to the transfer end effector and to a forming tool (Figure 3 item 52)
Where
The transfer end effector (Figure 3 item 28) is configured to remove the ply carrier (Figure 3 item 60), supporting the composite ply, from the carrier transfer device (Figure 5 item 14) and to position the ply carrier for removal by the placement end effector (Figure 3 item 16)
The placement end effector (Figure 3 item 16) is configured to remove the ply carrier from the transfer end effector (Figure 3 item 28) and to apply the composite ply to the forming tool (Figure 3 item 52).
With regards to claim 2, the teachings of August are presented above. Additionally August teaches that the system comprises a ply carrier that comprises a base plate (Figure 1 item 14) and a film positioned on the base plate and forming a ply support surface for the composite ply (Figure 3 item 60).
With regards to claim 4, the teachings of August are presented above. Additionally August teaches that the placement end effector comprises a vacuum chuck (column 4 lines 19 – 30) and the vacuum chuck is configured to selectively apply a retention vacuum to the base plate for removal of the ply carrier from the transfer end effector by the placement end effector (column 4 lines 19 – 30).
With regards to claim 15, the teachings of August are presented above. Additionally August teaches that the placement end effector comprises a placement frame (Figure 3 item 16) and a vacuum chuck coupled to the placement frame and comprising a vacuum chuck contact surface (column 4 lines 19 – 30) and the vacuum chuck is movable relative to the placement frame to position the vacuum chuck contact surface in contact with the ply carrier, supporting the composite ply, for removal of the ply carrier from the transfer end effector by the placement end effector and to position the ply carrier for application of the composite ply to the forming tool by the placement end effector (column 4 lines 19 – 30).
With regards to claim 16, the teachings of August are presented above. Additionally August teaches that the vacuum chuck is pivotable about a pivot axis relative to the placement frame to orient the ply carrier for application of the composite ply to the forming tool by the placement end effector (as seen in Figures 16 – 18).
With regards to claim 17, the teachings of August are presented above. Additionally August teaches that the system comprises a placement support platform coupled to the placement frame of the placement end effector, where the placement end effector is movable relative to the placement support platform to position the ply carrier for application of the composite ply to the forming tool by the placement end effector (Figures 16 – 18 item 106).
With regards to claim 18, the teachings of August are presented above. Additionally August teaches that the placement end effector further comprises a placement actuator coupled to the placement frame and to the vacuum chuck and the placement actuator is configured to control movement of the vacuum chuck relative to the placement frame (column 4 lines 19 – 30).
With regards to claim 19, the teachings of August are presented above. Additionally August teaches that the transfer end effector comprises a first portion of a second indexing device, the placement end effector comprises a second portion of the second indexing device and the first and second portion of the second indexing device are configured to cooperate to index the placement end effector relative to the transfer end effector (column 3 lines 1 – 46).
With regards to claims 20 and 21, August teaches a manufacturing system and method for fabricating a composite structure (Abstract), comprising:
A ply carrier comprising a ply support surface configured to support at least one composite ply (Figure 1 item 14)
A carrier transfer device configured to convey the ply carrier (Figure 1 item 45)
 A lamination system configured to selectively apply at least one composite ply to the ply support surface of the ply carrier (Figure 1 item 62)
A transfer system configured to remove the ply carrier from the carrier transfer device (Figure 1 item 28) and to apply the at least one composite ply to at least a portion of a forming surface of a forming tool (Figure 1 item 52) where the transfer system comprises:
A transfer end effector(Figure 1 item 28) and the placement end effector (Figure 1 item 16) and 
A forming system configured to form the at least one composite ply over the at least a portion of the forming surface of the forming tool (Figure 1 item 58)

Claim Objections

Claims 3 and 5 - 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record does not teach or suggest that the transfer end effector comprises a magnetic chuck.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746